Exhibit THE EXECUTIVE SALARY CONTINUATION PLAN FOR ALCON, INC. AS SUCCESSOR TO ALCON UNIVERSAL, LTD. AND AFFILIATED COMPANIES EFFECTIVE JANUARY 1, 2008 Effective January 1, 2008 EXECUTIVE SALARY CONTINUATION PLAN FOR ALCON, INC. AS SUCCESSOR TO ALCON UNIVERSAL, LTD. AND AFFILIATED COMPANIES AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008 TABLE OF CONTENTS ARTICLE I:PLAN DESCRIPTION1 ARTICLE II:DEFINITIONS2 ARTICLE III:ESCP BENEFITS10 ARTICLE IV:VESTING16 ARTICLE V:OWNERSHIP CHANGE BENEFITS17 ARTICLE VI:LIMITATIONS AND FORFEITURES19 ARTICLE VII:AUTHORITY TO ADMINISTER20 ARTICLE VIII:MISCELLANEOUS22 SIGNATURE AND ATTESTATION31 EffectiveJanuary 1, THE EXECUTIVE SALARY CONTINUATION PLAN FOR ALCON, INC. AS SUCCESSOR TO ALCON UNIVERSAL, LTD. AND AFFILIATED COMPANIES AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2008 ORIGINALLY EFFECTIVE DECEMBER 31, 1998 ARTICLE I:PLAN DESCRIPTION The Executive Salary Continuation Plan (“ESCP”) is an unfunded retirement plan with certain death and disability benefits. Participation is limited to key employees (“ESCP Participants”) of Alcon, Inc. as successor to AlconUniversal, Ltd. and its operationally related affiliates who adopt the ESCP and agree to pay the amounts necessary to fulfill its obligation for administrative expenses and benefits under ESCP. END OF ARTICLE I Effective January 1, 2008 ARTICLE II:DEFINITIONS For purposes of the ESCP, the following definitions shall apply unless the context requires otherwise: 2.01“Affiliate” shall mean all entities that are in the same controlled group as the Company under Code sections 414(b) and (c) using an at least 80% ownership or control threshold for inclusion. 2.02“Alcon Affiliated Company” means any legal entity directly or indirectly owned or controlled by Nestlé S.A.Alcon, Inc. shall be deemed controlled by Nestlé S.A. and all entities directly or indirectly controlled by Alcon, Inc. using a 80% control test under Code section 414(b) or (c) should be considered part of the same service recipient under Code section 409A.Notwithstanding the above, Nestlé S.A. shall be in control of the Alcon entities using a 75% control threshold for purposes of identifying Alcon Affiliates, but shall not be deemed to be an Affiliate or part of the controlled group of Alcon, Inc. for purposes of section 409A of the Code. 2.03“Applicable Penalty Percentage” means the percentage by which an ESCP Participant’s Normal Retirement Benefit will be reduced based upon the ESCP Participant’s age on the date of Separation from Service as determined pursuant to subparagraph 3.01(b)(ii). 2.04“Arrangement” shall mean the individual agreement between the Company and the Participant under the Plan. 2.05“Averaged Annual Base Salary” means one-third (1/3) of the ESCP Participant’s aggregate annual base salary in effect the year of such ESCP Participant’s Separationfrom Service and for the two (2) years preceding such ESCP Participant’s Separationfrom Service. 2.06“ESCP Committee” means the officers of Alcon, Inc. as successor to AlconUniversal Ltd. who have been delegated authority by the Board of Directors of Alcon, Inc. as successor toAlcon Universal Ltd. to administer this ESCP. 2.07“Beneficiary” means the person to whom the Normal Retirement Benefit or Reduced Normal Retirement Benefit is payable upon the ESCP Participant’s or Surviving Spouse’s death when the guaranteed minimum payment period pursuant to subparagraph 3.01(c) has not expired. An ESCP Participant or a Surviving Spouse may designate a Beneficiary (or Beneficiaries) by properly completing a form provided to the ESCP Participant or Surviving Spouse by the Director, Compensation and Benefits of Alcon Laboratories, Inc. and by delivering said completed form to said Director.
